Dismissed by Supreme Court, June 29, 2015



                             UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7139


NATHANIEL SINGLETON,

                Plaintiff - Appellant,

          v.

FOOD SERVICE OFFICER MR. NELSON; FOOD SERVICE MR. TAYLOR;
FOOD SERVICE MR. CRAZE; FOOD SERVICE MS. JOHNSON; FOOD
SERVICE MS. VENTON; ADMINISTRATIVE FOOD SERVICE BROWN;
ADMINISTRATIVE FOOD SERVICE ARGLINE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    R. Bryan Harwell, District Judge.
(1:12-cv-02985-RBH)


Submitted:   December 18, 2014             Decided:    December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Singleton, Appellant Pro Se.     Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Nathaniel Singleton appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have    reviewed    the   record   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Singleton v. Nelson, No. 1:12-cv-02985-RBH (D.S.C. July

24, 2014).      We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented     in   the   materials

before   this    court   and   argument     would   not    aid   the   decisional

process.



                                                                         AFFIRMED




                                        2